Title: To Benjamin Franklin from Silas Deane, 15 September 1778
From: Deane, Silas
To: Franklin, Benjamin


This is the first letter informing Franklin of his election as minister plenipotentiary to the court of France; the official notification was not sent for another six weeks. The dissolution of the American commission was not the result of its internal dissensions and inefficiency, but rather of the dictates of diplomatic protocol. This demanded that the United States have a representative in France equal in rank to Gérard, who arrived in Philadelphia in July as minister plenipotentiary. Franklin was an obvious choice and apparently only Pennsylvania opposed him. On September 11 Congress unanimously resolved that its interests required a minister in France and Franklin was elected to the new post three days later.
  
My Dear sir
Philadelphia Septr. 15th. 1778.
This is my fifth Letter since my arrival in this City and having sent Duplicates by three different Vessels I rely some one of them will arrive, and therefore in This only mention what has occurr’d since my last by Capt. Bell. Genl. Sullivan made a good Retreat from Rhode Island. General Clinton with near One hundred Sail of Transports and about Five Thousand Troops arrivd the morning after he had left The Island. Byron’s Fleet (supposed to be) has joined Lord Howe, and they appeared before Boston for a few Days. By the last Letters they were in Newport. Count D’Estaing is repairing in Boston the Damages received by the late Storm. Our Enemy is greatly superior at present by Sea, they landed at Bedford to the East of Rhode Island, burned a Number of Stores and Shipps, and it is said were actually entrenching At that place with Five Thousand Men. In the meantime from all Appearances, they are on the point of evacuating New York, their heavy Cannon and Stores are actually shipp’d and shipping, there are various Conjectures as to their Destination. I have no doubt that the main force is designed for the West Indies, and wish that Our Freinds in that Quarter may be ready to receive them.
Congress yesterday chose You to be their Minister Plenipotentiary to the Court of France, and You will very soon receive their Letters, and Credentials. I am very happy on the Occasion, and the more so on Account of the Unanimity with which I learn it was carried; what other arrangements will take place I know not, nor do I much Interest myself on the Subject. I design to be in Paris next Winter when I shall relate to You many things, not proper to be committed to writing, especially in a Letter, at a Period like the present. Mr. Bache is still in the Country with his Family, were your Freinds otherways than well, I should certainly hear of it. I send You the papers of the Day by which and my former Letters You will see what a foolish Game the Commissioners are playing, and with how much boldness they assert what You and I, as well as some others, know to be The most Absolute Falsehoods. I pray you to present my most respectful Compliments to Our Freinds at Paris, and Passy, in particular to the Duke de Rochfaucaud, and the Duchess D’Anville, and to others in the Circle of Our Acquaintance who may enquire after Me. I am very impatient to be with You, on many Accounts, independant of the esteem, and Freindship I shall forever have for You, and shall exert myself to return as Soon as possible. In the meantime I am ever with the most sincere and respectful Attachment Dear sir Your most Obedient and Very Humble servant
Silas Deane
I have not received any Letter from You since my Leaving France
His Excelly. Benja. Franklin
 
Endorsed: Mr Deane Sept. 15. 1778
